                                                                                       JS-6
                1   GRANT L. KIM (SBN 114989)
                2
                    Grant.Kim@limnexus.com
                    LIMNEXUS LLP
                3   220 Montgomery Street, Suite 1411
                4   San Francisco, CA 94104
                    Tel.: (415) 619-3320 Fax: (213) 955-9511
                5
                    Attorneys for Petitioner ITN Holdings Ltd.
                6

                7

                8
                                        UNITED STATES DISTRICT COURT
                9
                                      CENTRAL DISTRICT OF CALIFORNIA
               10

               11   ITN HOLDINGS LTD., a British           Case No.: CV 19-9483-GW-PJWx
               12   Virgin Islands Company,
LIMNEXUS LLP




               13                    Petitioner.           JUDGMENT UPON PETITION TO
               14                                          CONFIRM ARBITRAL AWARD AND
                          v.                               FOR ENTRY OF JUDGMENT
               15

               16
                    DAI WEI, an individual,
               17

               18                    Respondent.
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                    [01279273]                              1
                             [PROPOSED] JUDGMENT UPON PETITION TO CONFIRM ARBITRAL AWARD
                                              AND FOR ENTRY OF JUDGMENT
                1         Pursuant to this Court’s Order Granting Petition to Confirm Arbitral Award
                2   and for Entry of Judgment filed by ITN HOLDINGS LTD., the Court enters
                3   Judgment as follows:
                4         It is hereby ADJUDGED, ORDERED, and DECREED THAT:
                5         1.    Pursuant to 9 U.S.C. § 201 et seq., the Arbitral Award, issued on April
                6   6, 2017, in ITN Holdings Limited et al. v. Dai Wei et al., (2017) Jing Zhong Cai Zi
                7   No. 0502, of the Beijing Arbitration Commission, is hereby CONFIRMED in favor
                8   of Petitioner ITN HOLDINGS LTD.
                9         2.    In conformity with the confirmed Arbitral Award and the Court’s Order
               10   Granting Petition to Confirm Arbitral Award and for Entry of Judgment, judgment is
               11   entered in favor of Petitioner ITN Holdings Ltd. and against Respondent Dai Wei in
               12   the sum of 57,425,451.70 RMB, corresponding to US $8,269,265.05, with additional
LIMNEXUS LLP




               13   interest of 8,534.33 RMB, corresponding to US $1,228.94, per day from February 3,
               14   2020 until full payment is made.
               15

               16   IT IS SO ORDERED.
               17

               18         Dated: February 3, 2020
               19

               20         By:   ________________________________
               21               HON. GEORGE H. WU, U.S. District Judge

               22

               23

               24

               25

               26

               27

               28
                    [01279273]                              2
                             [PROPOSED] JUDGMENT UPON PETITION TO CONFIRM ARBITRAL AWARD
                                              AND FOR ENTRY OF JUDGMENT
